        Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 1 of 12



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

ERIN SHEPHARD MCLEMORE,                 *

      Plaintiff,                        *

vs.                                     *
                                               CASE NO. 4:19-CV-90 (CDL)
COLUMBUS CONSOLIDATED                   *
GOVERNMENT et al.,
                                        *
      Defendants.
                                        *

                                  O R D E R

      Every   tragedy    cannot   be   remedied    by    a   federal   lawsuit.

Without a violation of the United States Constitution, Plaintiff

has no claim under the circumstances alleged in her complaint.

Because     the    evidence   does     not   establish       a   constitutional

violation, Defendants’ motion for summary judgment (ECF No. 29) is

granted as to       Plaintiff’s federal claims.              Finding that her

remaining state law claims are best suited for adjudication in

state     court,   the   Court    declines    to   exercise        supplemental

jurisdiction over those claims, and they are dismissed without

prejudice.

                         SUMMARY JUDGMENT STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                Fed. R. Civ.

P. 56(a).     In determining whether a genuine dispute of material
      Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 2 of 12



fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,   drawing   all   justifiable    inferences   in   the   opposing

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.    Id. at 248.     A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.     Id.

                            FACTUAL BACKGROUND

     This action arises from a motor vehicle collision between the

vehicle in which Plaintiff was an occupant and a fleeing vehicle

being pursued by Columbus Consolidated Government (“CCG”) police

officers.    Plaintiff claims that the pursuing officers, the chief

of police, and the CCG violated her substantive due process rights.

More specifically, the record, when viewed in the light most

favorable to Plaintiff, reveals the following.          On the evening of

June 3, 2017, a Columbus Police Department (“CPD”) radio dispatcher

announced that a stolen vehicle was in the area near where CPD

police officer David Rogers was located in Columbus, Georgia.

Rogers Dep. 39:14-21, ECF No. 32.         Rogers’s vehicle was equipped

with a tag reader, a device that scanned vehicles’ license plates

and ran them through various databases to determine if vehicles

were stolen.     Id. at 41:3-13.   The tag reader alerted Rogers that

he was driving behind the reported stolen vehicle while on Brown


                                    2
       Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 3 of 12



Avenue near Cusseta Road.      Id. 41:14-19.    The driver of the stolen

vehicle was Dezhaun Dumas.

      After his tag reader alerted him that the vehicle was stolen,

Rogers activated his emergency equipment, Dumas ran a red light,

and Rogers began pursuing him.        Blackstock Dep. 42:9-16, ECF No.

33.   Once the pursuit arrived at the intersection of Martin Luther

King Jr. Boulevard and Shepherd Drive, Nathan Norton, another CPD

police officer, took over as the secondary officer in pursuit.

Norton Dep. 35:4-6, ECF No. 34.      Norton provided information about

the location of the pursuit, traffic conditions, and the speed of

the vehicles to other units.     Id. at 56:7-10.     According to Norton,

the traffic was light during the pursuit.        Id. at 61:24.    As Dumas

approached red lights, he did not stop but appeared to slow down

to check for vehicles and pedestrians.       Rogers Dep. 166:25-167:15.

Rogers testified that Dumas’s apparent caution provided “one of

the reasons why [the pursuit] was allowed to continue.”             Id. at

148:3-14.

      While Rogers and Norton were pursuing Dumas, supervising

officer Matthew Blackstock monitored the radio from his vehicle

but did not pursue Dumas. Blackstock Dep. 77:25-78:10. Blackstock

testified that, as the supervisor, he did not feel the need to

terminate the pursuit based on his observations.            Id. at 85:1-7

(“I never saw anything in that pursuit during the time that I was

supervising it that would have made me cut the pursuit.”).


                                     3
         Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 4 of 12



       The officers eventually pursued Dumas across the 13th Street

bridge from Columbus into Phenix City, Alabama.                         Rogers Dep.

146:23.     Dumas then approached the intersection of 14th Street and

17th Avenue on 14th Street, ran a red light, and crashed into the

McLemore’s vehicle.        Frank McLemore was driving, and Erin McLemore

was a passenger.          Frank sustained fatal injuries and died after

the crash.       Erin sustained serious injuries but survived.

       Rogers’s police vehicle had a dash camera, but it did not

record     the   entire    pursuit    because    of    some     unknown   technical

deficiency.       Id. at 111:10-16.1         Rogers explained that “it was

working intermittently” and experiencing “malfunctions.”                     Id. at

110:22-25.         When    questioned    about     whether      “the    failure    to

record . . . audio and video of the chase is a violation of the

[CPD     pursuit]    policy,”    Rogers      testified        “[t]he    system    was

activated at the time of the pursuit, so there wasn’t a failure to

activate the camera system.           It was a problem with the physical

camera system.”       Id. at 112:4-14.

       Dumas     eventually   faced     criminal      charges    in    Alabama,   and

during his trial, Rogers testified that he had obtained warrants

against Dumas for “theft of an automobile” and “fleeing to elude,

aggressive driving, [reckless] driving, driving while his license

is suspended, running red lights, and failure to maintain lane”




1
    Neither party provided a copy of this video to the Court.


                                         4
      Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 5 of 12



and that he saw Dumas “run red lights,” “speeding,” and “fleeing”

during the pursuit.     Tr. of State of Ala. v. Dezhaun S. Dumas,

Nos. CC 18-44, 45, & 46 25:2-22, ECF No. 42-2.

     In June 2017, CPD’s motor vehicle pursuit policy provided

that “[i]t is the policy of the Columbus Police Department that a

motor vehicle pursuit is justified ONLY when the necessity of

immediate apprehension outweighs the level of danger created by

the pursuit.”   Motor Vehicle Pursuit Pol’y 1, ECF No. 34-1.           The

policy described an officer’s responsibilities in the context of

initiating a pursuit: “The decision to initiate pursuit must be

based on the pursuing officer’s conclusion that the immediate

danger to the public created by the chase is less than the

immediate or potential danger to the public should the suspect

remain at large.”       Id. at 3-16.2(A)(1).        The policy further

instructed that “[a] pursuit shall be terminated under one or more

of the following conditions:

       •   In the opinion of the officer, the officer’s Sergeant or
           the watch commander, the level of danger created by the
           pursuit   outweighs    the   necessity   for   immediate
           apprehension.
       •   The suspect’s identity has been established to the point
           that later apprehension can be accomplished and there is
           no longer any need for immediate apprehension.
       •   The pursued vehicle’s location is no longer known or the
           distance between the pursuit and fleeing vehicle is so
           great that further pursuit is futile.
       •   The condition of the police vehicle is such that the
           officer’s or other person’s safety is unnecessarily
           jeopardized.” Id. at 3-16.7.




                                    5
      Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 6 of 12



     The policy required that “officers activate the video [and]

audio recording system during all vehicle pursuits.                 Failure to

record both video and audio of a pursuit is a violation of policy

and shall be indicated as such on the vehicle pursuit report.”

Rogers Dep. 110:2-7.        The policy further provided that “[a]ny

primary or backup unit sustaining damage to equipment or failure

of essential vehicular equipment during the pursuit shall not be

permitted to continue in the pursuit.” Motor Vehicle Pursuit Pol’y

3-16.2(E).

                                 DISCUSSION

     Pursuant   to   42    U.S.C.   §       1983,   Plaintiff     alleges   that

Defendants   violated     her   Fourteenth       Amendment   substantive     due

process rights. She brings individual and official capacity claims

against   the   officers    involved        in   the   pursuit,     supervisory

liability claims against Ricky Boren, who was chief of police at

the time, and municipal liability claims against CCG.2                      As a


2
  Plaintiff also names CPD as a Defendant. “Sheriff’s departments and
police departments are not usually considered legal entities subject to
suit, . . . but ‘capacity to sue or be sued shall be determined by the
law of the state in which the district court is held.’” Dean v. Barber,
951 F.2d 1210, 1214 (11th Cir. 1992) (quoting Fed. R. Civ. P. 17(b)).
“The Georgia Supreme Court has explained that ‘in every suit there must
be a legal entity as the real plaintiff and the real defendant. This
state recognizes only three classes as legal entities, namely: (1)
natural persons; (2) an artificial person (a corporation); and (3) such
quasi-artificial persons as the law recognizes as being capable to sue.’”
Lawal v. Fowler, 196 F. App’x 765, 768 (11th Cir. 2006) (per curiam)
(quoting Ga. Insurers Insolvency Pool v. Elbert Cnty., 368 S.E.2d 500,
502 (Ga. 1988)). CPD is not an entity subject to suit under Georgia law
and is therefore entitled to summary judgment. Additionally, Plaintiff
names a “John Doe” in her complaint, but does not address any such claims
against a “John Doe” in her response to Defendants’ motion for summary


                                        6
        Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 7 of 12



preliminary matter, the Court notes that if Plaintiff cannot

establish that the individual officers violated her constitutional

rights, then all of her claims fail as a matter of law because

each theory of liability         requires        her to show an underlying

constitutional violation.       See Mann v. Taser Int’l, Inc., 588 F.3d

1291, 1308-09 (11th Cir. 2009) (finding that plaintiffs’ § 1983

official capacity and supervisory liability claims failed because

plaintiffs     did   not   establish       any    underlying    constitutional

violations); McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.

2004)    (explaining    that   “to   impose        §   1983   liability    on   a

municipality, a plaintiff must show[] that his constitutional

rights were violated”); see also Sanders v. City of Union Springs,

207 F. App’x 960, 965-66 (11th Cir. 2006) (per curiam) (finding

that plaintiffs’ inability to establish a constitutional violation

based on a high-speed chase meant their failure to intervene and

failure to train/supervise claims failed as a matter of law).

     As explained in the following discussion, existing law is

clear that no constitutional violation occurred here.                     Because

this case does not present a close constitutional question and

because resolution of the constitutional issue is dispositive of




judgment. As such, those claims are abandoned. See Resol. Tr. Corp.
v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (“[G]rounds alleged
in the complaint but not relied upon in summary judgment are deemed
abandoned.”).


                                       7
        Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 8 of 12



all of the federal claims, the Court proceeds directly to whether

Defendants violated the Fourteenth Amendment.3

       The Due Process Clause of the Fourteenth Amendment provides

that no state shall “deprive any person of life, liberty, or

property, without due process of law.”              U.S. Const. amend. XIV, §

1.     The Supreme Court has concluded that this provision bars

“certain government actions regardless of the fairness of the

procedures used to implement them.”              Cnty. of Sacramento v. Lewis,

523 U.S. 833, 840 (1998) (quoting Daniels v. Williams, 474 U.S.

327, 331 (1986)).      An official violates the substantive component

of the Due Process Clause when his conduct amounts to deliberate

indifference to life and safety and shocks the conscience.               Id. at

847.     But a police officer does not violate “the Fourteenth

Amendment’s guarantee of substantive due process by causing death

through deliberate or reckless indifference to life in a high-

speed    automobile    chase    aimed       at     apprehending   a   suspected

offender.”     Id. at 836.      Rather, “in such circumstances only a


3
 If the individual defendants did not violate Plaintiff’s constitutional
rights, then they obviously did not violate clearly established law and
would thus be entitled to qualified immunity as to Plaintiff’s claims
against them in their individual capacities. And if no constitutional
violation occurred, no basis exists for Plaintiff’s claim against CCG.
Therefore, although the typical qualified immunity analysis does not
necessarily require the Court to decide the constitutional violation
because qualified immunity can be found even with a violation if the law
was not clearly established, the Court finds it unnecessary to limit its
determination here given that it must decide the constitutional question
in its assessment of CCG’s liability and given that the constitutional
issue presented here has been previously and clearly resolved by binding
precedent.


                                        8
      Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 9 of 12



purpose to cause harm unrelated to the legitimate object of arrest

will satisfy the element of arbitrary conduct shocking to the

conscience, necessary for a due process violation.”          Id.

     For example, in Lewis, a police officer attempted to stop a

motorcyclist, but instead of pulling over, the motorcyclist sped

off, prompting the officer pursue him.            Id. at 836-37.       The

motorcyclist wove in and out of traffic, and he and the officer

reached speeds of up to 100 miles per hour.           Id. at 837.      The

pursuit ended when the motorcyclist tipped over after attempting

a sharp turn.     Id.   The officer slammed on his brakes but was

unable to avoid the motorcyclist’s passenger, who died on the

scene. Id. The Supreme Court determined that the police officer’s

“instinct was to do his job as a law enforcement officer, not to

induce [the motorcyclist’s] lawlessness, or to terrorize, cause

harm, or kill.”    Id. at 855.     Moreover, there was “no reason to

believe that [the officer’s instincts] were tainted by an improper

or malicious motive,” so even if the officer had been reckless in

his pursuit, his conduct did not shock the conscience and he could

not be held liable under § 1983.        Id.

     Here, as in Lewis, Plaintiff has failed to identify any

evidence in the record that the officers involved in the pursuit

acted with a “purpose to cause harm unrelated to the legitimate

object of arrest.”      Id. at 836.       Plaintiff contends that the

officers’ conduct shocks the conscience because they violated


                                    9
      Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 10 of 12



CPD’s pursuit policy.4 She argues that the officers were obligated

to end the pursuit when Rogers’s audio/video system malfunctioned

and when the danger posed by the pursuit itself outweighed the

risk posed by Dumas if he remained at large.          And she relies upon

her   expert     witness’s    conclusory   opinion    that    the    officers

recklessly disregarded human life and should have ended the pursuit

under the policy.

      The policy, however, does not indicate that the audio/video

system     was   “essential    vehicular   equipment”       such    that   its

malfunction required Rogers, let alone all pursuing officers, to

end the pursuit.       Nor does Plaintiff direct the Court to any

specific    evidence   that    the   pursuit   was   more    dangerous     than

foregoing the expedient apprehension of Dumas.                 Her expert’s

summary opinion does not help resolve this issue because her

citations to it do not rest upon a factual foundation.               They are

merely conclusory. As the Eleventh Circuit has explained, “a party

may not avoid summary judgment solely on the basis of an expert’s



4 Plaintiff also argues that the officers violated Blackstock’s direct
order to terminate the pursuit if it entered a neighborhood or urban
street. But Plaintiff has not directed the Court to any evidence that
Blackstock actually ordered the pursuing officers to terminate the
pursuit.   In fact, Blackstock testified that driving “sixty miles an
hour is okay in a neighborhood with light traffic.”     Blackstock Dep.
70:13-16. Plaintiff’s conclusory allegations that the pursuing officers
disobeyed Blackstock’s order do not save her claims from summary
judgment. See Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th Cir.
1985) (noting that the Eleventh Circuit “has consistently held that
conclusory allegations without specific supporting facts have no
probative value”).


                                      10
      Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 11 of 12



opinion that fails to provide specific facts from the record to

support its conclusory allegations.”           Evers, 770 F.2d at 986; see

also Buckler v. Israel, 680 F. App’x 831, 836 (11th Cir. 2017)

(per curiam) (explaining that an expert’s “general statements”

were “not sufficient for a reasonable jury to find a pattern or

practice of inadequate investigation”).

      Plaintiff’s    reliance    upon      Rogers’s    testimony     at     Dumas’s

criminal trial is likewise unavailing. Rogers testified that Dumas

was fleeing, speeding, and running red lights.                     That kind of

behavior, however, is typical of suspects in high-speed chases.

See, e.g., Lewis, 523 U.S. at 837 (suspect and police officer

reached “speeds up to 100 miles an hour”); Sanders, 207 F. App’x

at 962 (suspect “ran stop signs, almost hit a school bus, and ran

a couple of cars off the road” during the pursuit).                And a decision

to   continue   a   high-speed     chase    under     such   circumstances        is

certainly not a per se violation of the Fourteenth Amendment.

      The Court finds that Plaintiff has pointed to no violation of

Defendants’     pursuit   policy    that     rises     to    the    level    of   a

constitutional violation.        But even if the officers violated the

policy, “a mere policy violation, without more, does not establish

a substantive due process violation.”           Tillis v. Consol. Gov’t of

Columbus, 430 F. Supp. 3d 1329, 1341 (M.D. Ga. 2019).                       As the

Supreme Court has made clear, “only a purpose to cause harm

unrelated to the legitimate object of arrest will satisfy the


                                      11
     Case 4:19-cv-00090-CDL Document 46 Filed 08/11/21 Page 12 of 12



element of arbitrary conduct shocking to the conscience, necessary

for a due process violation” in the context of a high-speed police

chase.     Lewis, 523 U.S. at 836.         Plaintiff has pointed to no

evidence from which a reasonable jury could conclude that the

officers involved in the pursuit acted with an intent to harm or

were otherwise “tainted by an improper or malicious motive,” and

her failure to do so dooms her federal claims.            Id. at 855.

                                CONCLUSION

     Because the undisputed evidence establishes that none of the

individual Defendants violated Plaintiff’s Fourteenth Amendment

substantive due process rights, those Defendants are entitled to

qualified immunity as a matter of law and thus summary judgment as

to Plaintiff’s federal law claims against them in their individual

capacities.      Without    a    federal       constitutional   violation,

Plaintiff’s    remaining    federal      law     claims    likewise     fail.

Accordingly, Defendants’ motion for summary judgment (ECF No. 29)

is granted as to Plaintiff’s § 1983 claims.         The Court declines to

exercise   supplemental    jurisdiction     over   Plaintiff’    state    law

claims.    See 28 U.S.C. § 1367(c)(3).         Those claims are dismissed

without prejudice.

     IT IS SO ORDERED, this 11th day of August, 2021.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA



                                   12
